833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen W. SQUIRE, Plaintiff-Appellant,v.POWHATAN RECEPTION & CLASSIFICATION CENTER, N. Morgan,Defendants-Appellees.
No. 87-7269.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1987.Decided Nov. 6, 1987.

Allen W. Squire, appellant pro se.
Before SPROUSE and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Allen W. Squire, a Virginia inmate, appeals the district court order dismissing his 42 U.S.C. Sec. 1983 complaint.  By order entered on March 24, 1987, the magistrate requested Squire to submit specific evidence that he had exhausted his inmate grievance remedies.  See 42 U.S.C. Sec. 1997e.  Squire was warned that if the evidence were not filed within 100 days of the entry of the order, the action might be dismissed.  Because nothing was filed in response to the order, the district court dismissed the action without prejudice on July 15, 1987.


2
The district court acted entirely within its discretion in dismissing the action for failure to comply with the March 24, 1987, order.  See Fed.R.Civ.P. 41(b);  Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962).  As our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.